Petition for Writ of Mandamus Denied and Memorandum Opinion filed February 2,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00046-CV
                                    ____________

                          IN RE RICHARD CHUBA, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   113th District Court
                            Trial Court Cause No. 2010-47535
                                  Harris County, Texas



                      MEMORANDUM                     OPINION

       On January 20, 2012, relator, a pro se inmate, filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P.
52. In the petition, relator complains the Honorable John Donovan, presiding judge of the
113th District Court of Harris County, is not his performing ministerial duties.

       Relator claims the trial court has refused "to acknowledge" any filings in his civil
suit filed in that court and has refused to make any ruling. Relator has not provided this
court with copies of any motions on which he seeks a ruling. It is relator’s burden to
provide this court with a record sufficient to establish his right to relief. Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.3(k), 52.7(a).

       Relator has not established that he is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.




                                           PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                              2